 1
 2
 3
                           UNITED STATES DISTRICT COURT
 4
                         EASTERN DISTRICT OF WASHINGTON
 5
 6
     UNITED STATES OF AMERICA,                        No. 2:04-CR-00061-WFN-1
 7
 8                        Plaintiff,                  ORDER FOLLOWING
                                                      INITIAL APPEARANCE
 9                        v.                          ON PETITION
10
     ERIC LYNN HEARTBURG,                             MOTION GRANTED
11                                                      (ECF No. 124)
12                        Defendant.
13
14
           At Defendant’s December 13, 2019, initial appearance based on a petition
15
     for action, post-conviction, filed December 11, 2019, ECF No. 121, alleging
16
     violations, Nos. 4 through 6, Defendant appeared, in custody, with Assistant
17
     Federal Defender Colin Prince. Assistant U.S. Attorney Richard Barker
18
     represented the United States.
19
           Defendant was advised of, and acknowledged, his rights.
20
           Defendant did not dispute that probable cause exists for purposes of
21
     scheduling a supervised release revocation hearing. Accordingly, the Court finds
22
     PROBABLE CAUSE to hold Defendant to respond to the violations set forth in
23
     the Petition, ECF No. 121.
24
           Defendant, personally and through counsel, waived the right to a detention
25
     hearing. Accordingly, IT IS ORDERED the United States’ motion for detention,
26
     ECF No. 124, is GRANTED. Defendant shall be held in detention pending the
27
     plenary hearing, or until further order of the court.
28



     ORDER - 1
 1         If a party desires this Court to reconsider conditions of release because of
 2   material and newly discovered circumstances pursuant to 18 U.S.C. § 3142(f), that
 3   party shall file a two-page motion for reconsideration succinctly stating what
 4   circumstances are new, how they are established, and the requested change in
 5   conditions of release. The motion shall indicate whether opposing counsel or U.S.
 6   Probation objects, and a hearing is desired. This Court will treat the motion as
 7   expedited and submitted without argument and will set a hearing or issue other
 8   orders as may be appropriate.
 9         A supervised release revocation hearing is set before Senior Judge
10   Nielsen, in Spokane, Washington, on January 9, 2020 at 9:00 a.m.
11         IT IS SO ORDERED.
12         DATED December 13, 2019.
13
14                               _____________________________________
                                           JOHN T. RODGERS
15                                UNITED STATES MAGISTRATE JUDGE
16
17
18
19
20
21
22
23
24
25
26
27
28



     ORDER - 2
